Opinion by
Wickham, J.,
The plaintiff in this case delivered to “The Clyde S. S. Co.,” at New York, certain household goods, to be transported to Philadelphia. The Clyde S. S. Co. is and was a corporation engaged in business as a common carrier. The bill of lading given the plaintiff, in effect, so states and sets forth that the goods were received by the corporation. It is signed by W. H. Copes, an agent or subagent of the carrier company, and in its heading describes D. D. C. Mink, as “General Freight Agent,” and William P. Clyde & Co., the appellants here, as “ General Agents ” of the corporation.
The plaintiff alleged that some of his goods were lost and others injured in transit. Instead of suing the corporation with which, as his own evidence clearly showed, his contract was made, he selected as defendants William P. Clyde & Co. He might as well have sued Copes or Mink, the other agents mentioned in the bill of lading.
No authorities need be cited in support of the familiar rule of law, that where one deals with an agent who acts within the *576scope of Ms authority and reveals his principal, the latter ordinarily is alone liable for a breach of the contract. Certainly the rule applies in its fullest sense in the present case, no fraud or other exceptional matter being offered or shown.
The learned judge of the court below erred in not directing the jury to find for the defendants. The first specification of error is therefore sustained. The others need not be considered. Judgment reversed.